Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
THE STATE OF TEXAS,                                   )                     No. 08-04-00183-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                        346th District Court
)
JESUS FLORES,                                                 )                   of El Paso County, Texas
)
                                    Appellee.                          )                         (TC# 900D00299)

MEMORANDUM OPINION

            Pending before the Court is a motion to dismiss filed by the State pursuant to Tex.R.App.P.
42.2(a).  By its motion, the State has withdrawn its notice of appeal prior to the appellate court’s
decision and the written withdrawal is signed by the State’s attorney on appeal.  See State v. Miles,
994 S.W.2d 410 (Tex.App.--Waco 1999, no pet.).  Further, the State filed a duplicate copy of its
motion with this Court and that copy has been forwarded to the trial court clerk.  Because the State
has established compliance with the requirements of Rule 42.2(a), we dismiss the appeal. 

January 13, 2005                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)